DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 11, and 16 are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer.

Claims 1-2, 11-12, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 11-12, and 16-17 of copending Application No. 17/020,158 (“the ‘158 Application”) in view of U.S. Publication No. 2021/0281414 to Lee (“Lee”). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

For example, the elements of claim 1 of the present application are patentably indistinct from the elements of claims 1-2 of the ‘158 application and further Paragraph [0008] of Lee.  The proceeding table maps representative claim 1 from the instant application to claims 1-2 of the ‘158 application and Paragraph [0008] of the specification of Lee.

Claim 1 of the Instant Application
Claims 1 and 2 of the ‘158 Application
Paragraph [0008] of Lee
1. A first storage device, comprising: a non-volatile storage; and a controller configured to: receive a request; in response to receiving the request, transfer new data from a second storage device; and determine an XOR result by performing an XOR operation of the new data and existing data, the existing data is stored in the non-volatile storage.  

1. (Currently Amended) A storage device, comprising: a non-volatile storage; and a controller configured to: receive a write request from a host operatively coupled to the storage device; determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non- volatile storage; and buffer the new data, the existing data and the XOR result in respective buffers of the storage device.  
2. (Original) The device of claim 1, wherein in response to receiving the write request, the controller transfer the new data from the host to a new data drive buffer of the storage device across an interface; and the controller performs a read operation to read the existing data from the non-volatile storage into an existing data drive buffer.  

According to an embodiment, a host may include host memory and a host processor. The host memory may store write data. The host processor may provide a first request among a series of requests, including at least the first request and a second request, regarding security write and write data to a storage device, provide the write data and generate a host authentication code in parallel, and provide the second request and the host authentication code to the storage device.


Although the claims at issue are not identical, they are not patentably distinct from each other because although there are slight changes in language, the changes in language cover obvious variants. For example, although claim 1 of the ‘158 Application does not recite “a second storage device” - it would have been obvious to one of ordinary skill in the art to interpret “the host” of the ‘158 reference to include memory and to be a storage device that is secondary of the first storage device as taught by Lee. One would be motivated to make this combination because it will allow the system to benefit from improved write performance (Lee: Paragraph [0006]).

Similarly, claims 11 and 16 are read on, respectively, by claims 11-12 and 16-17 of the ‘158 Application and Paragraph [0008] of Lee.

For example, the elements of claim 2 of the present application are patentably indistinct from the elements of claims 1 of the ‘158 application.  The proceeding table maps representative claim 2 from the instant application and claim 1 of the ‘158 application.

Claim 2 of the Instant Application
Claim 1 of the ‘158 Application
2. The first storage device of claim 1, wherein the request is received from a host operatively coupled to the first storage device.
1. (Currently Amended) A storage device, comprising: a non-volatile storage; and a controller configured to: receive a write request from a host operatively coupled to the storage device; determine an XOR result by performing an XOR operation of new data and existing data, the new data is received from the host, and the existing data is stored in the non- volatile storage; and buffer the new data, the existing data and the XOR result in respective buffers of the storage device.  



Similarly, claims 12 and 17 are read on, respectively, by claims 11 and 16 of the ‘158 Application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,774,641 to Islam et al. (“Islam”).

Regarding claim 1, Islam discloses:
A first storage device, comprising: 
a non-volatile storage (Islam: Col. 6, lines 7-13, “A battery backed non-volatile RAM (NVRAM) is used to store the information and commands to insure data integrity when the DRAID drive 400 experiences an unexpected power interruption. The controller 401 also includes a dock (not shown) which is used for time stamping certain events when operating the DRAID drive 400 according to the present invention”); and 
a controller (Islam: Col. 6, lines 7-13, “A battery backed non-volatile RAM (NVRAM) is used to store the information and commands to insure data integrity when the DRAID drive 400 experiences an unexpected power interruption. The controller 401 also includes a dock (not shown) which is used for time stamping certain events when operating the DRAID drive 400 according to the present invention”) configured to: 
receive a request (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”); 
in response to receiving the request, transfer new data from a second storage device (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”); and 
determine an XOR result by performing an XOR operation of the new data and existing data, the existing data is stored in the non-volatile storage (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”).

Regarding claim 2, Islam discloses all the elements of claim 1 and further discloses:
wherein the request is received from a host operatively coupled to the first storage device (Islam: Col 9, lines 19-22, “As illustrated, data drive 170 receives a request to write data from the host data processing system, as illustrated at block 172”).

Regarding claim 11, Islam discloses:
A method, comprising: 
receiving, by a controller of a first storage device, a request (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”); 
in response to receiving the request, transferring, by the controller, new data from a second storage device (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”); and 
determining, by the controller, an XOR result by performing an XOR operation of the new data and existing data, the existing data is stored in a non-volatile storage (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”).

Regarding claim 12, Islam discloses all the elements of claim 11 and further discloses:
wherein the request is received from a host operatively coupled to the first storage device (Islam: Col 9, lines 19-22, “As illustrated, data drive 170 receives a request to write data from the host data processing system, as illustrated at block 172”).

Regarding claim 16, Islam discloses:
A non-transitory computer-readable media comprising computer-readable instructions, such that, when executed, causes a processor of a first storage device (Islam: Col. 6, lines 7-13, “A battery backed non-volatile RAM (NVRAM) is used to store the information and commands to insure data integrity when the DRAID drive 400 experiences an unexpected power interruption. The controller 401 also includes a dock (not shown) which is used for time stamping certain events when operating the DRAID drive 400 according to the present invention”) to: 
receive a request (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”); 
in response to receiving the request, transfer new data from a second storage device (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”); and 
determine an XOR result by performing an XOR operation of the new data and existing data, the existing data is stored in a non-volatile storage (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”).

Regarding claim 17, Islam discloses all the elements of claim 16 and further discloses:
	wherein the request is received from a host operatively coupled to the first storage device (Islam: Col 9, lines 19-22, “As illustrated, data drive 170 receives a request to write data from the host data processing system, as illustrated at block 172”).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of U.S. Publication No. 2017/0192868 to Vijayan et al. (“Vijayan”).

Regarding claim 3, Islam teaches all the elements of claim 1. However, Islam does not appear to teach:
wherein the request is received from a second storage device.

	However, in the same field of endeavor, Vijayan teaches:
	wherein the request is received from a second storage device (Vijayan: Paragraph [0401], “the networked information management system comprises: a first secondary storage device comprising a disk; a first data storage computer comprising first computer hardware, wherein the first data storage computer is configured to: transmit a write request to the first secondary storage device, wherein the write request comprises a request to write first data to the disk of the first secondary storage device, transmit a read request to the first secondary storage device, wherein the read request comprises a request to read the first data from the disk of the first secondary storage device”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Islam by having the request sent from a secondary storage device, as taught by Vijayan. One of ordinary skill in the art would have been motivated to make this modification because the modification will allow a more scalable, transparent, and highly plug-able fashion.  (Vijayan: Paragraph [0283]).

Regarding claim 13, Islam teaches all the elements of claim 11. However, Islam does not appear to teach:
wherein the request is received from a second storage device.

	However, in the same field of endeavor, Vijayan teaches:
	wherein the request is received from a second storage device (Vijayan: Paragraph [0401], “the networked information management system comprises: a first secondary storage device comprising a disk; a first data storage computer comprising first computer hardware, wherein the first data storage computer is configured to: transmit a write request to the first secondary storage device, wherein the write request comprises a request to write first data to the disk of the first secondary storage device, transmit a read request to the first secondary storage device, wherein the read request comprises a request to read the first data from the disk of the first secondary storage device”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Islam by having the request sent from a secondary storage device, as taught by Vijayan. One of ordinary skill in the art would have been motivated to make this modification because the modification will allow a more scalable, transparent, and highly plug-able fashion.  (Vijayan: Paragraph [0283]).

Regarding claim 18, Islam teaches all the elements of claim 16. However, Islam does not appear to teach:
wherein the request is received from a second storage device.

	However, in the same field of endeavor, Vijayan teaches:
	wherein the request is received from a second storage device (Vijayan: Paragraph [0401], “the networked information management system comprises: a first secondary storage device comprising a disk; a first data storage computer comprising first computer hardware, wherein the first data storage computer is configured to: transmit a write request to the first secondary storage device, wherein the write request comprises a request to write first data to the disk of the first secondary storage device, transmit a read request to the first secondary storage device, wherein the read request comprises a request to read the first data from the disk of the first secondary storage device”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable media disclosed by Islam by having the request sent from a secondary storage device, as taught by Vijayan. One of ordinary skill in the art would have been motivated to make this modification because the modification will allow a more scalable, transparent, and highly plug-able fashion.  (Vijayan: Paragraph [0283]).

Claims 4, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of U.S. Publication No. 2013/0219089 to Shibata et al. (“Shibata”).

Regarding claim 4, Islam teaches all the elements of claim 1. However, Islam does not appear to teach:
wherein the request comprises a reference to a buffer of the second storage device.

	However, in the same field of endeavor, Shibata teaches:
	wherein the request comprises a reference to a buffer of the second storage device (Shibata: Paragraph [0026], “The transfer destination switching circuit 24, based on the offset addresses of the buffers 11a in the RAM 11 and the offset addresses of the alternative buffers 23b in the internal memory 23, identifies addresses in the alternative buffers 23b from the addresses in the buffers 11a specified by access requests, and switches the transfer destination addresses of the access requests from the addresses in the buffers 11a to the addresses in the alternative buffers 23b”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Islam by having the request include a reference to a buffer of a second storage device, as taught by Shibata. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve the integrity of the data content’s accuracy.  (Shibata: Paragraph [0003]-[0006]).

Regarding claim 14, Islam teaches all the elements of claim 11. However, Islam does not appear to teach:
wherein the request comprises a reference to a buffer of the second storage device.

	However, in the same field of endeavor, Shibata teaches:
	wherein the request comprises a reference to a buffer of the second storage device (Shibata: Paragraph [0026], “The transfer destination switching circuit 24, based on the offset addresses of the buffers 11a in the RAM 11 and the offset addresses of the alternative buffers 23b in the internal memory 23, identifies addresses in the alternative buffers 23b from the addresses in the buffers 11a specified by access requests, and switches the transfer destination addresses of the access requests from the addresses in the buffers 11a to the addresses in the alternative buffers 23b”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Islam by having the request include a reference to a buffer of a second storage device, as taught by Shibata. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve the integrity of the data content’s accuracy.  (Shibata: Paragraph [0003]-[0006]).

Regarding claim 19, Islam teaches all the elements of claim 16. However, Islam does not appear to teach:
wherein the request comprises a reference to a buffer of the second storage device.

	However, in the same field of endeavor, Shibata teaches:
	wherein the request comprises a reference to a buffer of the second storage device (Shibata: Paragraph [0026], “The transfer destination switching circuit 24, based on the offset addresses of the buffers 11a in the RAM 11 and the offset addresses of the alternative buffers 23b in the internal memory 23, identifies addresses in the alternative buffers 23b from the addresses in the buffers 11a specified by access requests, and switches the transfer destination addresses of the access requests from the addresses in the buffers 11a to the addresses in the alternative buffers 23b”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable media disclosed by Islam by having the request include a reference to a buffer of a second storage device, as taught by Shibata. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve the integrity of the data content’s accuracy.  (Shibata: Paragraph [0003]-[0006]).

Claims 5-6, 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam in view of Shibata and further in view of U.S. Patent No. 10,409,511 to Subbarao et al. (“Subbarao”).

Regarding claim 5, the Islam/Shibata combination teaches all the elements of claim 4 and further teaches:
the controller performs a read operation to read the existing data from the non- volatile storage into the existing data drive buffer (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”).
	
	However, the combination does not appear to teach:
	further comprising an existing data drive buffer and a new data drive buffer, wherein 
in response to receiving the request, the controller transfers the new data from the buffer of the second storage device to the new data drive buffer using a transfer mechanism based on the reference of the buffer of the second storage device;

	However, in the same field of endeavor, Subbarao teaches:
	further comprising an existing data drive buffer and a new data drive buffer, wherein 
in response to receiving the request, the controller transfers the new data from the buffer of the second storage device to the new data drive buffer using a transfer mechanism based on the reference of the buffer of the second storage device (Subbarao: Col. 20, lines 47-58, “Buffer-to-buffer transfer 332.1 may allow the parity storage device to pull data from the buffer of the destination storage device for a write request and write it to local buffers 306. For example, buffer-to-buffer transfer 332.1 in the parity storage device may use an RDMA command to access a buffer in the other storage device as identified by parity host FTL updater 322.2. Buffer-to-buffer transfer 332.1 may allocate a XOR buffer using buffer access module 326 and/or as identified by a remote buffer manager. Buffer-to-buffer transfer 332.1 may transfer the host write data in the buffers of write data storage device to the XOR buffer”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Islam by having the transfer of new data from a buffer to a new data buffer, as taught by Subbarao. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve reliability and increase scalability.  (Subbarao: Col. 4, lines 20-34).

Regarding claim 6, the Islam/Shibata combination teaches all the elements of claim 4. However, Islam does not appear to teach:
further comprising an XOR result drive buffer, wherein the controller is further configured to: 
store the XOR result in the XOR result drive buffer after being determined; and 
write the XOR result to the non-volatile storage.

	However, in the same field of endeavor, Subbarao teaches:
	further comprising an XOR result drive buffer, wherein the controller is further configured to: 
store the XOR result in the XOR result drive buffer after being determined (Subbarao: Col. 20, lines 47-67 and Col. 21, lines 1-4, “Buffer-to-buffer transfer 332.1 may allow the parity storage device to pull data from the buffer of the destination storage device for a write request and write it to local buffers 306. For example, buffer-to-buffer transfer 332.1 in the parity storage device may use an RDMA command to access a buffer in the other storage device as identified by parity host FTL updater 322.2. Buffer-to-buffer transfer 332.1 may allocate a XOR buffer using buffer access module 326 and/or as identified by a remote buffer manager. Buffer-to-buffer transfer 332.1 may transfer the host write data in the buffers of write data storage device to the XOR buffer. Parity device XOR 332.2 may read local parity stripe data from NVM devices 140.1 using NVM manager 324, use XOR module 314 to XOR the contents of the XOR buffer with the local parity stripe data, and write the resulting data back to the XOR buffer. The contents of the XOR buffer may then be written to NVM devices 140.1 for parity storage. In some embodiments, the contents of the XOR buffer may be written to NVM devices 140.1 when a separate command is received from a remote buffer manager, such as SVC 110. For example, XOR buffer may be allowed to accumulate a full stripe of information and then receive a buffer flush command to write the full parity stripe data to NVM devices 140.1”); and 
write the XOR result to the non-volatile storage (Subbarao: Col. 20, lines 47-67 and Col. 21, lines 1-4, “Buffer-to-buffer transfer 332.1 may allow the parity storage device to pull data from the buffer of the destination storage device for a write request and write it to local buffers 306. For example, buffer-to-buffer transfer 332.1 in the parity storage device may use an RDMA command to access a buffer in the other storage device as identified by parity host FTL updater 322.2. Buffer-to-buffer transfer 332.1 may allocate a XOR buffer using buffer access module 326 and/or as identified by a remote buffer manager. Buffer-to-buffer transfer 332.1 may transfer the host write data in the buffers of write data storage device to the XOR buffer. Parity device XOR 332.2 may read local parity stripe data from NVM devices 140.1 using NVM manager 324, use XOR module 314 to XOR the contents of the XOR buffer with the local parity stripe data, and write the resulting data back to the XOR buffer. The contents of the XOR buffer may then be written to NVM devices 140.1 for parity storage. In some embodiments, the contents of the XOR buffer may be written to NVM devices 140.1 when a separate command is received from a remote buffer manager, such as SVC 110. For example, XOR buffer may be allowed to accumulate a full stripe of information and then receive a buffer flush command to write the full parity stripe data to NVM devices 140.1”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Islam by having xor result being stored in a xor result drive buffer and then writing it into a non-volatile storage, as taught by Subbarao. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve reliability and increase scalability.  (Subbarao: Col. 4, lines 20-34).

Regarding claim 8, the Islam/Shibata/Subbarao combination teaches all the elements of claim 6 and further teaches:
wherein the existing data and the new data are parity bits (Islam: Col. 3, lines 46-56, “Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data. The intermediate data is then transferred to a second storage unit within the array. Within the second storage unit, old parity data is read from the media in the second storage unit and placed in a buffer. Next, an XOR operation is performed in the second storage unit between the intermediate data and the old parity data to produce new parity data. Finally, such new parity data is written in the second storage unit”).

Regarding claim 15, the Islam/Shibata combination teaches all the elements of claim 14 and further teaches:
performing, by the controller, a read operation to read the existing data from the non-volatile storage into an existing data drive buffer (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”).
	
	However, the combination does not appear to teach:
	in response to receiving the request, transferring, by the controller, the new data from the buffer of the second storage device to a new data drive buffer of the first storage device using a transfer mechanism based on the reference of the buffer of the second storage device;

	However, in the same field of endeavor, Subbarao teaches:
	in response to receiving the request, transferring, by the controller, the new data from the buffer of the second storage device to a new data drive buffer of the first storage device using a transfer mechanism based on the reference of the buffer of the second storage device (Subbarao: Col. 20, lines 47-58, “Buffer-to-buffer transfer 332.1 may allow the parity storage device to pull data from the buffer of the destination storage device for a write request and write it to local buffers 306. For example, buffer-to-buffer transfer 332.1 in the parity storage device may use an RDMA command to access a buffer in the other storage device as identified by parity host FTL updater 322.2. Buffer-to-buffer transfer 332.1 may allocate a XOR buffer using buffer access module 326 and/or as identified by a remote buffer manager. Buffer-to-buffer transfer 332.1 may transfer the host write data in the buffers of write data storage device to the XOR buffer”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Islam by having the transfer of new data from a buffer to a new data buffer, as taught by Subbarao. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve reliability and increase scalability.  (Subbarao: Col. 4, lines 20-34).

Regarding claim 20, the Islam/Shibata combination teaches all the elements of claim 19 and further teaches:
perform a read operation to read the existing data from the non-volatile storage into an existing data drive buffer (Islam: Col. 3, lines 42-49, “When a selected storage unit receives a write command, the selected storage unit reads old data from the logical address specified in the write command, and temporarily stores such old data in a buffer. Next, the selected storage unit writes new data from the host data processing system to a location specified in the write command. Thereafter, an XOR operation is performed in the selected storage unit between the new data and the old data to produce intermediate data”).
	
	However, the combination does not appear to teach:
	in response to receiving the request, transfer the new data from the buffer of the second storage device to a new data drive buffer of the first storage device using a transfer mechanism based on the reference of the buffer of the second storage device;

	However, in the same field of endeavor, Subbarao teaches:
	in response to receiving the request, transfer the new data from the buffer of the second storage device to a new data drive buffer of the first storage device using a transfer mechanism based on the reference of the buffer of the second storage device (Subbarao: Col. 20, lines 47-58, “Buffer-to-buffer transfer 332.1 may allow the parity storage device to pull data from the buffer of the destination storage device for a write request and write it to local buffers 306. For example, buffer-to-buffer transfer 332.1 in the parity storage device may use an RDMA command to access a buffer in the other storage device as identified by parity host FTL updater 322.2. Buffer-to-buffer transfer 332.1 may allocate a XOR buffer using buffer access module 326 and/or as identified by a remote buffer manager. Buffer-to-buffer transfer 332.1 may transfer the host write data in the buffers of write data storage device to the XOR buffer”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the non-transitory computer-readable media disclosed by Islam by having the transfer of new data from a buffer to a new data buffer, as taught by Subbarao. One of ordinary skill in the art would have been motivated to make this modification because the modification will improve reliability and increase scalability.  (Subbarao: Col. 4, lines 20-34).

Allowable Subject Matter
Claims 7 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 7, it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

7. The first storage device of claim 6, wherein 
the new data and the existing data correspond to a same logical address; 
the existing data is at a first physical address of the non-volatile storage; and 
writing the XOR result to the non-volatile storage comprises: 
writing the XOR result to a second physical address of the non-volatile storage; and 
updating logic-to-physical mapping to correspond to the logical address to the second physical address.

As to claim 9, it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

9. The first storage device of claim 5, further comprising a transient XOR result drive buffer, wherein 
the XOR result corresponds to a transient XOR result; 
the transient XOR result from the transient XOR result drive buffer is transferred as previous data to a third storage device without being sent to the host across an interface; and 
the third storage device is a next storage device after the first storage device in a series of storage devices.

As to claim 10, it contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:

10. The first storage device of claim 5, further comprising a transient XOR result drive buffer, wherein 
the XOR result corresponds to a transient XOR result; 
the transient XOR result from the transient XOR result drive buffer is transferred as recovered data to a third storage device without being sent to the host across an interface; 
the third storage device is a spare storage device being bought into service; and 
the recovered data is stored by a controller of the third storage device in a non- volatile memory of the third storage device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20210011750 A1, US 20180341429 A1, US 20180293027 A1, US 20180081754 A1, US 20140025990 A1, US 8239706 B1, US 7921243 B1, and US 5692200 A). The following statement is a brief summary of very pertinent art that was not relied upon:
	US 20210011750 A1: As will be described in further detail, systems and methods for input/output acceleration in a virtualized information handling system may include receiving, at a disk layer of a hypervisor executing in the virtualized information handling system from an application executing under a guest operating system (OS) in a virtual machine, a request to write new data to a redundant array of independent disks (RAID) system including a plurality of disk drives and redirecting the request to a virtualized storage appliance (VSA) that owns the plurality of disk drives. The methods may include moving the new data from a physical address space of the guest OS to a physical address space of the virtualized storage appliance. A RAID driver in the virtualized storage appliance may prepare the new data for writing to the RAID system at target addresses in the physical address space of the virtualized storage appliance in accordance with an applicable redundancy policy. The RAID driver may read into a first buffer in a system memory of the virtualized information handling system old data stored at the target addresses and old parity information associated with the old data, after which an architectural data mover associated with a processor subsystem of the virtualized information handling system may perform inline exclusive-or (XOR) copy operations to compute a difference between the old data stored in the first buffer and the new data, to write the difference into a second buffer in the system memory, to compute new parity information based on the difference, and to write the new parity information into the second buffer. The RAID driver may then write the difference and the new parity information from the second buffer to the RAID system at the target addresses in the physical address space of the virtualized storage appliance in accordance with the applicable redundancy policy.
US 20180341429 A1: Memory 206 includes high-speed random access memory, such as DRAM, SRAM, DDR RAM or other random access solid state memory devices, and may include non-volatile memory, such as one or more magnetic disk storage devices, optical disk storage devices, flash memory devices, or other non-volatile solid state storage devices. Memory 206 optionally includes one or more storage devices remotely located from processor(s) 200. Memory 206, or alternately the non-volatile memory device(s) within memory 206, comprises a non-transitory computer readable storage medium. In some embodiments, memory 206, or the computer readable storage medium of memory 206 stores the following programs, modules, and data structures, or a subset or superset thereof: [0055] communications module 210 used for communicating with other components, such as data storage devices 120, and host computer systems 110; [0056] a bus control module 215 used for executing bus protocols and transferring data over busses between components; [0057] a host command processing module 220 that receives read and write commands from host systems 110, allocates storage buffers 150 in data storage devices, and translates the host commands into data storage device commands to facilitate remote DMA transfers of data corresponding to the read and write commands between host buffers on host systems 110 and storage buffers 150 on associated data storage devices 120. To facilitate the translation of host commands, host command processing module 220 may include a host command to data storage device command (e.g., SSD command) translation module 224, which converts host write and read commands into commands suitable for execution by data storage device 120, and optionally facilitates virtualizing addresses embedded in the host commands. Host command processing module 220 may further include a host command execution module 228 that facilitates executing received host commands, for example by setting up and executing remote DMA data transfers, and sending translated data storage device commands to respective data storage devices 120 for execution. [0058] One or more host command queues 230, used to track commands received from hosts 110 and their associated translated commands; [0059] Translation tables 240, used in some embodiments to translate addresses or name spaces in the received host commands into data storage device identifiers or data storage device addresses; [0060] RDMA engines 250, used in some embodiments to transfer data between a host buffer and one or more allocated storage buffers 150 associated with one or more data storage devices 120. The RDMA engines 250 in some embodiments use translated commands, addresses and/or buffer pointers associated with translated commands to accomplish remote direct memory access (RDMA) operations; each RDMA engine 250, once configured with pointers to host and storage device buffers and a counter or other indicator of the quantity of data to be transferred, transfers data between designated host buffers and storage buffers 150 independently of the one or more processors 200; [0061] RDMA incoming queue 260 and RDMA outgoing queue 270. To facilitate RDMA operations, host command processing module 220 and RDMA engines 250 may use RDMA incoming queue 260 and RDMA outgoing queue 270 to keep track of read operations and write operations that have not yet completed, in accordance with some embodiments; and [0062] Storage device buffer status information table or data structure 280. To facilitate the allocation of storage buffers 150 in data storage device 120, host command processing module 220 uses a storage device buffer status information table or data structure 280 to keep track of which storage buffers 150 have been allocated and which are available for allocation, in accordance with some embodiments.
US 20180293027 A1: The computer program product of claim 24, wherein the computer program product is deployed in a primary storage server and the storage comprises a primary storage coupled to the primary storage server, wherein the primary storage server is in communication with a secondary storage server coupled to a secondary storage, wherein the operations further comprise: sending a write request being processed at the primary storage server to the secondary storage server to store data from the write request in the secondary storage.
US 20180081754 A1: The controller 125b may receive a read request across bus 127 from the host interface 121. The read request may include a read command and a read address. The controller 125b may receive the read request using the bus interface 212, and apply the read command/read address to the I/O buffer 702 of the memory device 126b across data channel 130. It is assumed that the memory array 701 already includes data chunks and for each data chunk stores a corresponding CRC and parity. For example, if the read address corresponds to data including Data1, the I/O buffer 702 loads Data1 and its corresponding CRC1 and corresponding parity P1. In an embodiment, in addition to the request data, the buffer 702 loads other data adjacent to Data1 (e.g., Data2, CRC2, P2, etc.). For example the I/O buffer 702 could load the entire a line of a corresponding page or an entire corresponding page.
US 20140025990 A1: A parity-rebuild read command is for causing a storage apparatus (for example, a lower-level storage apparatus 180) to acquire a data element and/or parity needed for rebuilding a prescribed data element from multiple storage apparatuses in the same path group, to execute an operation (for example, an exclusive OR) for rebuilding the data element and/or parity, and to transfer the result of this operation to the transfer buffer 142 of the higher-level storage apparatus 100, which is the initiator. It is preferable that this command is transferred to a storage apparatus, which is configured in any of transfer-source devices #[1] through [N], which will be explained further below. When the command is transferred to a storage apparatus configured in any of transfer-source devices #[1] through [N], it is possible to lower the number of times that data is transferred between storage apparatuses, and to enhance processing efficiency.
US 8239706 B1: If there is an existing parity log with the logical block address (LBA), then the system will append the encoded delta to the end of the current parity log of the same LBA (step 60). If there is not an existing parity log the LBA, then the system will first create a new parity log using the LBA (step 62) and then append the encoded delta to the end of that parity log, which becomes the current parity log (step 60). The parity computation is then finished, and the new data and new parity are then written to the RAID disks (step 62). The system then determines whether the current parity log exceeds a predetermined size (step 64), and if not, the parity log is written to the TRAP disk (step 66). If the current parity log does exceed the predetermined size, then a new parity log is created with a header containing the LBA, timestamp, and current data (step 68).
US 7921243 B1: Burst lengths can include, but are not limited to, two or four beats. One beat corresponds to one data qualifier strobe (DQS) edge. A write or read command begins at an even address boundary within the buffer 104. For example, an address sequence for a write command that has a burst length of four can include addresses 0, 1, 2, and 3. Generally, access to information contained within a whole even burst begins at the 0 address. However, if address 0 of the buffer 104 is not to be written to by the write data module 182, then the beat corresponding to address 0 will be masked by the write data module 182. Each beat of a whole even burst includes a mask bit that is set or reset. In the previous example, the write data module 182 sets the mask bit of the beat in order mask the beat. The write data module 182 also inserts padded data (zero value data) in the beat when the mask bit is set. If the mask bit of a beat of a whole even burst is reset, the write data module 182 generates the beat with channel data received from an active DMA channel. Additionally, the write data module 182 supplements the channel data with byte parity as the data is captured from the active DMA channel.
US 5692200 A: Now referring to FIG. 2, shown in FIG. 2 is a more detailed schematic diagram of disk array controller 108. Disk array controller 108 has an internal Peripheral Component Interconnect (PCI) bus 202. Disk array controller 108 also has a local processor 206 which is interfaced to a local memory 208 which includes a random access memory (RAM) and a read only memory (ROM). Local processor 206 is interfaced to PCI bus 202 through a memory controller 210. Memory controller 210 can function both as a slave device and as a bus master and direct memory access (DMA) controller, programmed by system processor 104, to retrieve logical command lists from system memory 100. System processor 104 submits the logical command list to local processor 206 through memory controller 210. Also shown in FIG. 2 is an Application Specific Integrated Circuit (ASIC) 204. ASIC 204 is coupled to PCI bus 202. Also coupled to ASIC 204 is a transfer memory 202. Transfer memory 202 is utilized to post writes to the drive array 120, perform a hardware XOR for parity operations, and serve as a buffer for rebuild operations. ASIC 204 can function as a DMA controller which is programmed by local processor 206. ASIC 204 can transfer data from transfer memory 202 to system memory 100, and ASIC 204 can transfer data from system memory 100 to transfer memory 202. Also shown in FIG. 2 is a SCSI bus controller 114 of a drive unit 110. Each SCSI bus controller 114 can function as a bus master, thereby transferring data to or from drives 112 to system memory 100.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW N PUTARAKSA/Examiner, Art Unit 2114                                                                                                                                                                                                        /MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114